Exhibit 10.1
 
 
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT
 
This Amendment No. 1 (this “Amendment”) to that certain Common Stock Purchase
Agreement, dated October 30, 2008 (the “Agreement”), by and between Dyax Corp.,
a  Delaware corporation (the “Company”), and Azimuth Opportunity Ltd., an
international business company incorporated under the laws of the British Virgin
Islands (the “Investor”), is entered into as of February 16, 2010 (the
“Amendment Date”).  Capitalized terms not otherwise defined herein shall have
the meaning set forth in the Agreement.
 
Recitals
 
Whereas, Section 2.2 of the Agreement provides in part that the applicable
Discount Price shall be determined in accordance with the price and share amount
parameters as set forth in the pricing grid table set forth therein, or such
other parameters mutually agreed upon by the Investor and the Company;
 
Whereas, Section 7.1 of the Agreement provides in part that, unless earlier
terminated, the Agreement shall terminate automatically on the earliest of (i)
the first day of the month next following the 18-month anniversary of the
Effective Date, (ii) the date that the entire dollar amount of Shares registered
under the Registration Statement have been issued and sold and (iii) the date
the Investor shall have purchased the Total Commitment of shares of Common Stock
(subject in all cases to the Trading Market Limit);
 
Whereas, the Agreement remains in full force and effect;
 
Whereas, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and
 
Whereas, the Company and the Investor now desire to amend the Agreement as set
forth herein.
 
Agreement
 
Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Amendment of Section 2.2.  Effective as of the Amendment Date,
Section 2.2 of the Agreement shall be amended and restated in its entirety as
follows:
 
Section 2.2.     Fixed Requests.  From time to time during the Investment
Period, the Company may in its sole discretion deliver to the Investor a Fixed
Request Notice for a specified Fixed Amount Requested, and the applicable
discount price (the “Discount Price”) shall be determined, in accordance with
the price and share amount parameters as set forth below or such other
parameters mutually agreed upon by the Investor and the Company, and upon the
terms and subject to the conditions of this Agreement, the Investor shall
purchase from the Company the Shares subject to such Fixed Request Notice;
provided, however, that (i) if an ex-dividend date is established by the Trading
Market in respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the Discount Price
shall be reduced by the per share dividend amount and (ii) the Company may not
deliver any single Fixed Request Notice for a Fixed Amount Requested in excess
of the lesser of (a) the amount in the applicable Fixed Amount Requested column
below and (b) 2.5% of the Market Capitalization:
 
 

--------------------------------------------------------------------------------


 
Threshold Price
Fixed Amount Requested
Discount Price
     
Equal to or greater than $10.00
Not to exceed $8,250,000
95.950% of the VWAP
     
Equal to or greater than $9.00 and less than $10.00
Not to exceed $7,500,000
95.850% of the VWAP
     
Equal to or greater than $8.00 and less than $9.00
Not to exceed $6,750,000
95.750% of the VWAP
     
Equal to or greater than $7.00 and less than $8.00
Not to exceed $6,000,000
95.375% of the VWAP
     
Equal to or greater than $6.00 and less than $7.00
Not to exceed $5,250,000
95.125% of the VWAP
     
Equal to or greater than $5.00 and less than $6.00
Not to exceed $4,500,000
94.750% of the VWAP
     
Equal to or greater than $4.00 and less than $5.00
Not to exceed $3,750,000
94.500% of the VWAP
     
Equal to or greater than $3.00 and less than $4.00
Not to exceed $3,000,000
94.250% of the VWAP
     
Equal to or greater than $2.00 and less than $3.00
Not to exceed $2,250,000
93.750% of the VWAP

 
Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $8,250,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount).  The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.
 
2.           Amendment of Section 7.1.  Effective as of the Amendment Date,
Section 7.1 of the Agreement shall be amended to replace the first sentence
thereof with the following:
 
“Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) January 7, 2011 (the “Investment Period”),
(ii) the date that the entire dollar amount of Shares registered under the
Registration Statement have been issued and sold and (iii) the date the Investor
shall have purchased the Total Commitment of shares of Common Stock (subject in
all cases to the Trading Market Limit).”
 
 
2

--------------------------------------------------------------------------------


 
3.           Continuing Effect of Agreement.  Except as expressly set forth in
this Amendment, all other provisions of the Agreement remain in full force and
effect.
 
4.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal procedure and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such state.
 
5.           Counterparts.  This Amendment may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------




 
In Witness Whereof, the parties hereto have caused this Amendment No. 1 to the
Agreement to be executed and delivered as of the Amendment Date.
 
 

  Company:   DYAX CORP.                  
 
By:
/s/ George Migausky
     
Name:  George Migausky
     
Title:    Chief Financial Officer
         

 
 
 

 
Investor:  AZIMUTH OPPORTUNITY LTD.
                 
 
By:
/s/ Dierdre M. McCoy      
Name: Dierdre M. McCoy
     
Title: Corporate Secretary
         

 
 
 
4

--------------------------------------------------------------------------------